                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

BENJAMIN ROGERS, #286 497,                   )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 2:19-CV-853-WHA
                                             )
WARDEN BALDWIN, et al.,                      )
                                             )
       Defendants.                           )

                                            ORDER

       On November 18, 2019, the Magistrate Judge filed a Recommendation (Doc. 9) to which

no timely objections have been filed. Upon an independent review of the file in this case and upon

consideration of the Recommendation of the Magistrate Judge, it is

       ORDERED that the Court adopts the Recommendation and the Motion for Preliminary

Injunction (Doc. 1) is DENIED.

       This case is referred to the Magistrate Judge for further proceedings.

       Done, this 11th day of December 2019.




                                        /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
